DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the display devices of claims 1 and 10. Ting et al. (US 2020/0111930) discloses a display device where light is transmitted through the display substrate (Fig 4) but does not define specific function additional regions as currently claimed, instead the non-display elements are distributed throughout the display (Fig 3) or are arranged between pixels (Fig 7A). 
Note that the term “regular polygon” in the claim should be interpreted broadly to include equiangular polygons such as rectangles as disclosed in the specification, as required by the claims to a short and long side of the polygon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P SHOOK/Primary Examiner, Art Unit 2896